Citation Nr: 1034751	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-25 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for osteoarthritic changes of 
the thoracic and lumbar spines.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and C.L.W.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to February 
1956. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not been 
submitted to reopen the Veteran's claim of entitlement to service 
connection for osteoarthritic changes of the thoracic and lumbar 
spines.  A hearing was held before an Acting Veterans Law Judge 
on May 7, 2007, and a copy of the hearing transcript has been 
associated with the claims folder.  A Board decision dated July 
2007 reopened the issue and remanded it to the RO for additional 
development.  The Acting Veterans Law Judge is no longer employed 
at the Board.  

Following completion of the requested development, the case was 
returned to the Board.  In March 2008, the Board denied 
entitlement to service connection for osteoarthritic changes of 
the thoracic and lumbar spines.  The Veteran subsequently 
appealed that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In February 2009, a Joint Motion for an Order 
Vacating the Board Decision (Joint Motion) was brought before the 
Court.  In an Order dated March 2009, the Court vacated the March 
2008 Board decision pursuant to the Joint Motion, and remanded 
the case to the Board for readjudication consistent with its 
Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

According to the Joint Motion, the parties have agreed that a 
remand is required so that the RO may provide the Veteran with 
appropriate notice of the types of alternative evidence that she 
may submit in place of her missing service treatment records.  
When service treatment records are lost or missing or destroyed, 
in conjunction with a heightened duty to assist, VA must inform 
the Veteran that he or she can submit "alternative" sources in 
place of his or her missing STRs. See Washington v. Nicholson, 19 
Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992).  Examples of such alternate evidence 
include VA military files, statements from service medical 
personnel, "buddy" certificates or affidavits, state or local 
accident and police reports, employment physical examination 
reports, medical evidence from civilian/private hospitals, 
clinics, and physicians where or by whom a Veteran was treated, 
either during service or shortly after separation, letters 
written during service, photographs taken during service, 
pharmacy prescription records, and/or insurance examinations 
reports.  See VA Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate 
notice of the types of "alternative" 
evidence that she may submit in place of her 
missing service treatment records.  Examples 
of such evidence include the VA military 
files, statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examination reports, medical evidence from 
civilian/private hospitals, clinics, and 
physicians where or by whom she was treated, 
either during service or shortly after 
separation, letters written during service, 
photographs taken during service, pharmacy 
prescription records, and/or insurance 
examinations reports.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and her representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  

3.  If the issue on appeal continues to be 
denied, notify the appellant that the Acting 
Veterans Law Judge who conducted her hearing 
is no longer employed at the Board.  She 
should be afforded the option of being 
scheduled for another hearing (either 
videoconference or in-person) at the RO.  
Thereafter, the case must be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
